White, J.,
concurring.
While I concur in the result reached by the majority in this case, I find that I must take a moment to write separately. For reasons more specifically set out in my dissent in the case of School Dist. No. 17 and Westside Comm. Schools v. State, 210 Neb. 762, 316 N.W.2d 767 (1982), I believe that the court’s continual reference to the requirement that appeals from an action by a city to the District Court must in some manner follow a section of the statutes applicable to justice of the peace courts, which no longer exist, is unsound. For that reason I concur in the result reached by the majority, but disagree with the need for making the distinction which the majority has made herein.
I am authorized to say that Krivosha, C.J., joins in this concurrence.